AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                      UNITED STATES DISTRICT                                co                   ocT 3 ! 2019                             /
                                           SOUTHERN DISTRICT OF CALIFORNI .-                            cL·,·~·:· , : ',' .. • , : r                      '
                                                                                                 ._()LJTflc_fl,~._,,.,.._,11,, --,I ,._,, Lu'
                                                                                                                              1                 ,   ;~q,_\I
               UNITED STATES OF AMERICA                              JUDGMENT IN AlcRIMIJNA.LCASE_ -~:..~.~ ,_1:_
                                 V.                                  (For Offenses Committed On or After November l, 1987)
               Alma Elia TIJERINA-GALICIA
                                                                        Case Number:         19CR3728-AGS

                                                                     SEAN MCGUIRE, FD
                                                                     Defendant's Attorney
REGISTRATION NO.                 87175298


The Defendant:
 [gj    pleaded guilty to count(s)     1 OF THE SUPERSEDING MISDEMEANOR INFORMATION

 D      was found guilty on count( s)
        after a nlea of not m1iltv.
Accordingly, the defendant is adjudged guilty ofsuch'count(s), which involve the following offense(s):
                                                                                                                                        Connt
Title & Section                       Nature of Offense                                                                                Number(s)
8 USC 1325 (a)(l)                     IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                                                1
                                      (MISDEMEANOR)




        The defendant is sentenced is provided on page 2 of this judgment

 D      The defendant has been found not guilty on count(s)

 [:gJ   Count(s) UNDERLYING COUNTS                              are Dismissed without prejudice on the motion of the United States.

 IZI    Assessment : REMITTED



 IZI No fine                    •
                                Forfeiture pursuant to order filed                                        , included herein.
         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
 material change in the defendant's economic circumstances.

                                                                      October 31, 2019
                                                                      D : E t i o n of Sentence                                   _



                                                                      HON.AND' G. SCHOPLER
                                                                      UNITED STATES MAGISTRATE JUDGE


                                                                                                                                  19CR3728-AGS
EFENDANT:               Alma Elia TIJERINA-GALICIA                                                Judgment - Page 2 of2
CASE NUMBER:            19CR3728-AGS

                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED (70 DAYS)




•     Sentence imposed pursuant to Title 8 USC Section 1326(b).
•     The court makes the following recommendations to the Bureau of Prisons:




•     The defendant is remanded to the custody of the United States Marshal.

•     The defendant shall surrender to the United States Marshal for this district:
      •     at
                 --------- A.M.                              on
                                                                  ------------------
      •     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •    Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

      Defendant delivered on                                            to
                               -------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                       19CR3728-AGS
